         Case 9:19-cv-00107-KLD Document 16 Filed 04/30/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


MARK M. M.,                                    Case No. CV-19-107-M-KLD

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY
ADMINISTRATION,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the Commissioner’s decision is
 REVERSED and this matter is REMANDED pursuant to sentence four of 42
 U.S.C. § 405(g) for further proceedings consistent with this opinion..

        Dated this 30th day of April, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Annie Puhrmann
                                  Annie Puhrmann, Deputy Clerk
